Detailed Action
This office action for US application number 16/200,176 evaluates the claims as filed on June 6, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Truckai2006, Ross, McGill, Truckai, Davis, and Sherman teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Lewis’ thermal jacket is not a handle as asserted by the office (Remarks p. 9), Examiner notes that no special definition appears to be provided for the term ‘handle. Thus, the BRI of a handle has been considered in light of the ordinary definition, e.g. “a part that is designed especially to be grasped by the hand”, “something that resembles a handle” (https://www.merriam-webster.com/dictionary/handle). As shown in Fig. 2C of Lewis, element 8 is exposed and available to be gripped by a hand and appears to be the most likely structure available for gripping and accordingly is/was reasonably construed to be a handle as claimed.
With regards to Applicant’s argument that Truckai2006, Lewis, Truckai, Davis, and Sherman do not disclose the thermal energy emitter at least partially encompassing the second passageway portion and being spaced from the opening of the first passageway portion proximate to the source of the bone fill material (Remarks p. 10), Examiner notes that Ross and McGill has been provided in the below rejections as a teachings of the flow passageway in the handle being non-linear (McGill) and the thermal energy emitter at least partially encompassing the second passageway portion and being spaced from the opening of the first passageway portion proximate to the source of the bone fill material (Ross).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure delivery mechanism in claims 49 and 57.
Because this/the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 41, 43-46, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai et al. (US 2006/0122625, hereinafter “Truckai2006”) in view of Ross et al. (US 6,436,143, hereinafter “Ross”), McGill et al. (US 2006/0074433 hereinafter “McGill”), and Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 41, 43-46, and 49, Truckai2006 discloses a system (Fig. 13) capable of use for bone treatment (Figs. 14A-15C, abstract, ¶93) comprising: a system (Fig. 13) capable of use as a bone fill material injector (Figs. 14A-15C, abstract, ¶93) comprising an injector (218b) capable of being at least partially introduced into a bone (Figs. 14A-15C, abstract, ¶92); a source (145, Fig. 13, ¶93) of a bone fill material (¶93) comprising a bone cement (¶93); a thermal energy emitter (228, ¶93) operatively coupled to the injector system (Fig. 13) and capable of delivering energy to a flow of the bone fill material through the injector system (¶s 59, 84, and 93; where ¶93 discloses that 228 is similar to 128 and ¶s 59 and 84 disclose that 128 is an emitter that causes heating to cause a gradient in the flowability of material), wherein the system comprises a handle (106) comprising a flow passageway (Fig. 13) including a first passageway portion (left portion of flow passageway as shown in 106 with dashed lines in Fig. 13, Fig. 13) having an opening proximate to the source of the bone fill material (Fig. 13) and a second passageway portion (right portion of flow passageway as shown in 106 with dashed lines in Fig. 13, Fig. 13) proximate to the injector (Fig. 13); an electronic controller (125B, 150B, Fig. 13, ¶s 60, 65, 66, 68, and 93) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶s 65, 66, 68, and 93). As to claim 43, Truckai2006 discloses that the thermal energy emitter comprises an elongated shape (Fig. 13). As to claim 44, Truckai2006 discloses that the thermal energy emitter comprises spaced apart positive and negative electrodes (132a, 132b, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b). As to claim 45, Truckai2006 discloses that the positive and negative electrodes are radially, helically, or axially spaced apart (Fig. 2B, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b in any configuration). As to claim 49, Truckai2006 discloses a pressure delivery mechanism (150, Fig. 13, ¶60) in communication with the electronic controller (Fig. 13) and able to be coupled to the injector system (Fig. 13), the pressure delivery mechanism capable of applying a drive pressure to the flow of bone fill material (Fig. 13, ¶60), the electronic controller capable of controlling the pressure delivery mechanism to modulate the drive pressure based on a sensed operational parameter (Fig. 13, ¶s 60, 62, and 93). 
Truckai2006 is silent to the thermal energy emitter is disposed within the handle, the flow passageway is non-linear, wherein the second passageway portion is nonlinear relative to the first passageway portion, the thermal energy emitter at least partially encompassing the second passageway portion and being spaced from the opening of the first passageway portion proximate to the source of the bone fill material, wherein the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 46, Truckai2006 is silent to the polymeric positive temperature coefficient of resistance (PTCR) material is configured to generate a signal to indicate a rate of the flow of bone fill material. 
Ross teaches a similar bone treatment system (Fig. 3) comprising: a bone fill material injector system (col. 2 lines 12-15) comprising an injector (38, Fig. 3) capable of being at least partially introduced into a bone (Fig. 3); a bone fill material (20); a thermal energy emitter (28) operatively coupled to the injector system (Fig. 3) and capable of delivering energy to a flow of the bone fill material through the injector system (Fig. 3, col. 5 lines 12-13), wherein the thermal energy emitter is disposed within a handle (22) comprising a flow passageway (portion of handle 22 shown holding removable plunger 26, portion of handle 22 shown holding 20 in Fig. 3 (col. 5 lines 9-12), portion of handle 22 within 28 and 40 in Fig. 3 (col. 5 lines 11-17)) including a first passageway portion (portion of handle 22 shown holding 20 in Fig. 3 (col. 5 lines 9-12)) having an opening proximate to the bone fill material (at the left end of the passageway as shown in Fig. 3 for insertion of removable plunger 26) and a second passageway portion (portion of handle 22 within 28 and 40 in Fig. 3 (col. 5 lines 11-17)) proximate to the injector (Fig. 3 shows 28 nearer the opening on the right side of 22 the opening on the left side of 22, Fig. 3), the thermal energy emitter at least partially encompassing the second passageway portion (as defined, Fig. 3, col. 5 lines 11-17) and being spaced from the opening of the first passageway portion (as defined, Fig. 3); and an electronic controller (30, 44) capable of modulating the delivery of energy (via 32) from the thermal energy emitter to the flow of the bone fill material to achieve a desired bone fill material viscosity (col. 5 lines 38-51 and 54-56).
McGill teaches a similar bone treatment system (Fig.1, abstract, where ¶36 discloses that 114 is permanently attached to 102) comprising: a bone fill material injector system (Fig.1, abstract) comprising an injector (lower portion of 102 as shown in Fig. 1) capable of being at least partially introduced into a bone (¶32); a source (138) of a bone fill material (¶41) comprising a bone cement (¶41); a handle (114, upper portion of 102 as shown in Fig. 1, where ¶36 discloses that 114 is permanently attached to 102) comprising a non-linear flow passageway (115, 108, Fig. 1) including a first passageway portion (horizontally oriented portion of 115 as shown in Fig. 1) having an opening (at 116, Fig. 1) proximate to the source of the bone fill material (Fig. 1) and a second passageway portion (vertically oriented portion of 115 as shown in Fig. 1, upper portion of 108 as shown in Fig. 1) nonlinear relative to the first passageway portion (Fig. 1) and proximate to the injector (Fig. 1).
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 44, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. 7A). As to claim 45, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 46, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate energy applied to maintain the desired temperature in the material, which directly affects the viscosity of the material and thereby the rate of flow of the material).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle as disclosed by Truckai2006 by adding the thermal energy emitter at least partially encompassing the second passageway portion and being spaced from the opening of the first passageway portion as taught by Ross in order to heat the fill material to permit optimal flow (Ross col. 5 lines 38- 45) and ensure that the thermoplastic material has a viscosity and temperature suitable for injection and flow (Ross col. 5 lines 54-55). One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle and flow passageway as disclosed by Truckai2006 by adding an approximately 90 degree bend to the handle and flow passageway as taught by McGill in order to assist in the placement of the bone fill material source in a location relative to a treatment site that is best suited to minimize interference with the procedure (McGill ¶34) and at a suitable angle relative to a body surface thereby minimizing the stress place on the injector as a result of the weight of the bone fill material source (McGill ¶34), i.e. to minimize bone fill material source interference when the physician confirms the introducer path posterior to the pedicle, through the pedicle and within the vertebral body by anteroposterior and lateral X-Ray projection fluoroscopic views (Truckai2006 ¶50). One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitters as disclosed by the combination of Truckai2006 and Ross includes a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by modulate energy application between active Rf heating and passive heating at the selected switching range (Truckai ¶55) by automatically modulating active Rf energy density in the material as the temperature of the engaged material conducts heat back to the PTCR material to cause its temperature to reach the selected switching range (Truckai ¶48) and thus prevent overheating of the material within the system (Truckai ¶46).

Claim(s) 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Ross, McGill, and Truckai in view of Davis (US 2002/0072030).
As to claim 47, the combination Truckai2006, Ross, McGill, and Truckai discloses the invention of claim 41 and appears to disclose that the controller comprises a plurality of settings (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93).
The combination Truckai2006, Ross, McGill, and Truckai does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.
Davis teaches a similar system (Fig. 7) comprising: an injector (12); a thermal energy emitter (21) operatively coupled to the injector system (Fig. 7) and capable of delivering energy to a flow of material through the injector (¶s 33 and 34); and an electronic controller (750) capable of modulating the delivery of energy from the thermal energy emitter to the flow of material to achieve a desired viscosity (Fig. 7, ¶s 33 and 34); wherein the controller comprises a plurality of settings (via 755, 756, and 753, Fig. 7, ¶s 33 and 34), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (Fig. 7, ¶s 33 and 34).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by the combination Truckai2006, Ross, McGill, and Truckai with a plurality of settings each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the material to achieve a selected viscosity as taught by Davis in order to provide a user selectable modulation of the voltage or the current applied to the thermal energy emitter (Davis Fig. 7, ¶34) for delivering energy contemporaneous with the selected flow rate of fill material to provide a substantially high viscosity fill material that is still capable of permeating cancellous bone (Truckai2006 ¶65). 

Claim(s) 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Ross, McGill, and Truckai in view of Sherman et al. (US 2007/0154874, hereinafter “Sherman”).
As to claim 48, the combination Truckai2006, Ross, McGill, and Truckai discloses the invention of claim 41 as well as a sensor system (¶s 62, 65, and 93) operatively coupled to the injector system or electronic controller (Fig. 13, ¶s 62, 65, and 93), the controller capable of modulating the delivery of energy from the thermal energy emitter ¶s 62, 65, and 93).
The combination Truckai2006, Ross, McGill, and Truckai is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient temperature sensor (17, ¶22) in communication with the electronic controller (Fig. 1, ¶22), the controller configured to monitor the operating state of the material (¶18) based at least in part on an ambient temperature (¶22) sensed by the ambient temperature sensor (¶22).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination Truckai2006, Ross, McGill, and Truckai by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining viscosity or flowability of the material (Sherman ¶16) and setting time for the material (Sherman ¶26). 

Claim(s) 50, 55, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006 in view of Ross, McGill, and Davis.
As to claims 50 and 57, Truckai2006 discloses a system (Fig. 13) capable of use for bone treatment (Figs. 14A-15C, abstract, ¶93) comprising: a system (Fig. 13) capable of use as a bone fill material injector (Figs. 14A-15C, abstract, ¶93) comprising an injector (218b) capable of being at least partially introduced into a bone (Figs. 14A-15C, abstract, ¶92); a thermal energy emitter (228, ¶93) operatively coupled to the injector system (Fig. 13) and capable of delivering energy to a flow of bone fill material (¶93) through the injector system (¶s 59, 84, and 93; where ¶93 discloses that 228 is similar to 128 and ¶s 59 and 84 disclose that 128 is an emitter that causes heating to cause a gradient in the flowability of material); a handle (106) of the injector system (Fig. 13), wherein the handle comprises a flow passageway extending therethrough (Fig. 13) from a first passageway portion (left portion of flow passageway as shown in 106 with dashed lines in Fig. 13, Fig. 13) at a first exterior surface of the handle (left facing surface of 106 as shown in Fig. 13) to a second passageway portion (right portion of flow passageway as shown in 106 with dashed lines in Fig. 13, Fig. 13) at a second exterior surface of the handle (right facing surface of 106 as shown in Fig. 13); an electronic controller (125B, 150B, Fig. 13, ¶s 60, 65, 66, 68, and 93) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶s 65, 66, 68, and 93), wherein the controller appears to comprise a plurality of settings (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93). As to claim 57, Truckai2006 discloses a pressure delivery mechanism (150, Fig. 13, ¶60) in communication with the electronic controller (Fig. 13) and able to be coupled to the injector system (Fig. 13), the pressure delivery mechanism capable of applying a drive pressure to the flow of bone fill material (Fig. 13, ¶60), the electronic controller capable of controlling the pressure delivery mechanism to modulate the drive pressure based on a sensed operational parameter (Fig. 13, ¶s 60, 62, and 93). 
Truckai2006 is silent to the thermal energy emitter is disposed within a handle of the injector system, the flow passageway is non-linear, the second passageway portion nonlinear to the first passageway portion, wherein the thermal energy emitter at least partially encompasses the second passageway portion spaced from the first exterior surface of the handle. Truckai2006 does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.
Ross teaches a similar bone treatment system (Fig. 3) comprising: a bone fill material injector system (col. 2 lines 12-15) comprising an injector (38, Fig. 3) capable of being at least partially introduced into a bone (Fig. 3); a thermal energy emitter (28) operatively coupled to the injector system (Fig. 3) and capable of delivering energy to a flow of bone fill material (20) through the injector system (Fig. 3, col. 5 lines 12-13), wherein the thermal energy emitter is disposed within a handle (22) of the injector system (Fig. 3), wherein the handle comprises a flow passageway (portion of handle 22 shown holding removable plunger 26, portion of handle 22 shown holding 20 in Fig. 3 (col. 5 lines 9-12), portion of handle 22 within 28 and 40 in Fig. 3 (col. 5 lines 11-17)) extending therethrough (Fig. 3) from a first passageway portion (portion of handle 22 shown holding 20 in Fig. 3 (col. 5 lines 9-12)) at a first exterior surface of the handle (left-facing exterior surface as shown in Fig. 3 including an opening for insertion of removable plunger 26) to a second passageway portion (portion of handle 22 within 28 and 40 in Fig. 3 (col. 5 lines 11-17)) at a second exterior surface of the handle (right-facing exterior surface as shown in Fig. 3, Fig. 3)), wherein the thermal energy emitter at least partially encompasses the second passageway portion (as defined, Fig. 3, col. 5 lines 11-17) spaced from the first exterior surface of the handle (as defined, Fig. 3); and an electronic controller (30, 44) capable of modulating the delivery of energy (via 32) from the thermal energy emitter to the flow of the bone fill material to achieve a desired bone fill material viscosity (col. 5 lines 38-51 and 54-56).
McGill teaches a similar bone treatment system (Fig.1, abstract, where ¶36 discloses that 114 is permanently attached to 102) comprising: a bone fill material injector system (Fig.1, abstract) comprising an injector (lower portion of 102 as shown in Fig. 1) capable of being at least partially introduced into a bone (¶32); the injector system capable of delivering a flow of a bone fill material (¶41); a handle (114, upper portion of 102 as shown in Fig. 1, where ¶36 discloses that 114 is permanently attached to 102) comprises a non-linear flow passageway (115, 108, Fig. 1) extending therethrough (Fig. 1) from a first passageway portion (horizontally oriented portion of 115 as shown in Fig. 1) at a first exterior surface of the handle (left-facing exterior surface of 114 shown within 116 in Fig. 1, Fig. 1) to a second passageway portion (vertically oriented portion of 115 as shown in Fig. 1, upper portion of 108 as shown in Fig. 1) nonlinear to the first passageway portion (Fig. 1) and at a second end of the handle (lower end of the handle as shown in Fig. 1, Fig. 1).
Davis teaches a similar system (Fig. 7) comprising: an injector (12); a thermal energy emitter (21) operatively coupled to the injector system (Fig. 7) and capable of delivering energy to a flow of material through the injector (¶s 33 and 34); and an electronic controller (750) capable of modulating the delivery of energy from the thermal energy emitter to the flow of material to achieve a desired viscosity (Fig. 7, ¶s 33 and 34); wherein the controller comprises a plurality of settings (via 755, 756, and 753, Fig. 7, ¶s 33 and 34), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (Fig. 7, ¶s 33 and 34).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle as disclosed by Truckai2006 by adding the thermal energy emitter at least partially encompassing the second passageway portion and being spaced from the opening of the first passageway portion as taught by Ross in order to heat the fill material to permit optimal flow (Ross col. 5 lines 38- 45) and ensure that the thermoplastic material has a viscosity and temperature suitable for injection and flow (Ross col. 5 lines 54-55). One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle and flow passageway as disclosed by Truckai2006 by adding an approximately 90 degree bend to the handle and flow passageway as taught by McGill in order to assist in the placement of the bone fill material source in a location relative to a treatment site that is best suited to minimize interference with the procedure (McGill ¶34) and at a suitable angle relative to a body surface thereby minimizing the stress place on the injector as a result of the weight of the bone fill material source (McGill ¶34), i.e. to minimize bone fill material source interference when the physician confirms the introducer path posterior to the pedicle, through the pedicle and within the vertebral body by anteroposterior and lateral X-Ray projection fluoroscopic views (Truckai2006 ¶50). One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by the combination of Truckai2006 and Ross with a plurality of settings each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the material to achieve a selected viscosity as taught by Davis in order to provide a user selectable modulation of the voltage or the current applied to the thermal energy emitter (Davis Fig. 7, ¶34) for delivering energy contemporaneous with the selected flow rate of fill material to provide a substantially high viscosity fill material that is still capable of permeating cancellous bone (Truckai2006 ¶65). 

As to claim 55, the combination of Truckai2006, Ross, McGill, and Davis discloses the invention of claim 50. 
The combination of Truckai2006, Ross, McGill, and Davis is silent to the controller at a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s.
It would have been obvious to one of ordinary skill in the art at the time of the invention to cause the device of the combination of Truckai2006, Ross, McGill,, and Davis to have a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Truckai2006, Ross, McGill, and Davis would not operate differently with the claimed first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s and would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed first and second settings configured to modulate energy delivery to yield a bone fill material viscosity of less than 1000 Pa-s and greater than 1500 Pa-s, respectively, indicating simply that the “In one embodiment, the physician can select among a plurality of substantially constant viscosities that can be delivered over the working time, for example, a first choice may include viscosities less than 1,000 Pa s, and a second choice may include viscosities in excess of 1,500 Pa s.” (¶77).

Claim(s) 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Ross, McGill, and Davis in view of Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 51-54, the combination of Truckai2006, Ross, McGill, and Davis discloses the invention of claim 50. As to claim 52, the combination Truckai2006, Ross, McGill, and Davis discloses that the thermal energy emitter comprises spaced apart positive and negative electrodes (Truckai2006132a, 132b, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b). As to claim 53, the combination of Truckai2006, Ross, McGill, and Davis discloses that the positive and negative electrodes are radially, helically, or axially spaced apart (Truckai2006Fig. 2B, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b in any configuration). 
The combination of Truckai2006, Ross, McGill, and Davis is silent to the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 54, the combination of Truckai2006, Ross, McGill, and Davis is silent to the polymeric positive temperature coefficient of resistance (PTCR) material is configured to generate a signal to indicate a rate of the flow of bone fill material. 
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 52, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. 7A). As to claim 53, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 54, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate energy applied to maintain the desired temperature in the material, which directly affects the viscosity of the material and thereby the rate of flow of the material).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitter as disclosed by the combination of Truckai2006, Ross, McGill,, and Davis includes a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by modulate energy application between active Rf heating and passive heating at the selected switching range (Truckai ¶55) by automatically modulating active Rf energy density in the material as the temperature of the engaged material conducts heat back to the PTCR material to cause its temperature to reach the selected switching range (Truckai ¶48) and thus prevent overheating of the material within the system (Truckai ¶46).

Claim(s) 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Ross, McGill, and Davis in view of Sherman.
As to claim 56, the combination of Truckai2006, Ross, McGill, and Davis discloses the invention of claim 50 as well as a sensor system (¶s 62, 65, and 93) operatively coupled to the injector system or electronic controller (Fig. 13, ¶s 62, 65, and 93), the controller capable of modulating the delivery of energy from the thermal energy emitter ¶s 62, 65, and 93).
The combination of Truckai2006, Ross, McGill, and Davis is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient temperature sensor (17, ¶22) in communication with the electronic controller (Fig. 1, ¶22), the controller configured to monitor the operating state of the material (¶18) based at least in part on an ambient temperature (¶22) sensed by the ambient temperature sensor (¶22).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination of Truckai2006, Ross, McGill, and Davis by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining viscosity or flowability of the material (Sherman ¶16) and setting time for the material (Sherman ¶26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775